522 P.2d 61 (1974)
95 Idaho 853
GLENN DALE RANCHES, INC., an Idaho corporation, Plaintiff-Respondent,
v.
Norris SHAUB, Defendant-Appellant,
Clara Terry Boyd et al., Defendants.
No. 11219.
Supreme Court of Idaho.
May 10, 1974.
T.V. Behm, Buhl, Webb, Pike, Burton & Carlson, Twin Falls, for defendant-appellant.
Hepworth, Nungester & Felton, John C. Hepworth, Buhl, for plaintiff-respondent.
PER CURIAM:
This is an appeal from an order of the district court wherein the court held appellant Norris Shaub in contempt for violating a permanent injunction which prohibited appellant from diverting more than 10 miners inches of water from the Mendini Tunnel.
An order holding a person in contempt is not an appealable order under I.C. § 7-614. In Barnett v. Reed, 93 Idaho 319, 460 P.2d 744 (1969), this Court stated:
"While the order holding a person in contempt is not appealable under I.C. § 7-614, the writ of review has been recognized as a proper method by which the actions of a court in a contempt proceeding can be reviewed. Mathison v. Felton, 90 Idaho 87, 408 P.2d 457 (1965)." 93 Idaho at 321, 460 P.2d at 746.
Appellant may petition for a writ of review in accordance with the procedures set forth in I.C. § 7-201 et seq. See Dutton v. District Court of Third Judicial District, County of Owyhee, 95 Idaho 720, 518 P.2d 1182 (1974).
Appeal dismissed. No costs allowed.